Case: 17-30310      Document: 00514546481         Page: 1    Date Filed: 07/09/2018



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 17-30310
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                             July 9, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

               Plaintiff-Appellee

v.

LEROY SMITH,

               Defendants-Appellant


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:15-CR-185-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
           Larry Smith appealed his guilty plea to a drug conspiracy, alleging
ineffective assistance of counsel that led to an unknowing and involuntary
plea. The government, with admirable candor, admits that it mis-charged one
object of the conspiracy and therefore, the district court’s plea colloquy was
inaccurate.      Consequently, the government believes the errors may have
affected the knowing and voluntary nature of the plea. Both parties agree to
vacate the sentences and remand to the district court for further proceedings.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30310    Document: 00514546481    Page: 2   Date Filed: 07/09/2018


                                No. 17-30310

Smith also requests an order to vacate his guilty plea. Based on the record
before us, we reject a premature ruling on the validity of the guilty plea. The
sentences imposed by the district court are VACATED, and the case is
REMANDED for further proceedings including an examination of the
voluntariness and knowingness of the plea.




                                      2